Citation Nr: 1811560	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-25 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder. 

2. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to December 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in November 2016, at which time the Board remanded the matter for outstanding medical records and a VA examination.  The Board finds that there has been substantial compliance with the remand and no further development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board also remanded the issue of continued dependency allowance pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), which was appropriately addressed by the RO in June 2017 and is no longer before the Board.  


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for an acquired psychiatric disorder in October 2010, which was denied in a February 2011 rating decision.  The Veteran did not file a notice of disagreement or new evidence within one year of the rating decision, and it became final.  

2. New and material evidence that raises the reasonable possibility of substantiating his claim has since been received.   

3. Resolving reasonable doubt in favor of the Veteran, his PTSD is related to verified events that occurred in-service. 


CONCLUSIONS OF LAW

1. The February 2011 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. The criteria to reopen the claim for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for posttraumatic stress disorder have been met.  38 U.S.C. §§1101, 1110, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.  

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C. 
§§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104.  If, however, new and material evidence is presented or secured with respect to a claim which has been denied, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  

The Veteran filed for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, in October 2010.  The RO denied service connection in February 2011 because the evidence did not document a mental health diagnosis.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  

The Board notes that service treatment records were associated with the claims file after the February 2011 rating decision.  These records, however, are not related to the claimed in-service event, injury, or disease because they do not document treatment for or complaints of mental health issues or the related stressors.  Further, while DPRIS records were associated with the claims file after the February 2011 rating decision, VA was previously unable to obtain these records because the Veteran did not provide the necessary information to verify the stressor in his October 2010 claim and did not respond to VA's requests for more information.  Accordingly, these records do not satisfy the requirements listed in 38 C.F.R. § 3.156(c) and the February 2011 rating decision is considered final. 

Since then, medical evidence has been submitted that documents several mental health disorders and relates them to service.  As the evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate his claim, the Board finds that the additional evidence is sufficient to reopen the claim for service connection for an acquired psychiatric disorder.     

Service Connection for an Acquired Psychiatric Disorder,
Including PTSD

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder due to incidents which occurred in-service.  First, he testified that he witnessed a soldier crushed between two trucks at Fort Sill. Second, during an exercise at Fort Sill, a bomb was accidentally dropped on a team to which he was assigned.  The Veteran was not with his team during this incident because he was late to the exercise, but the captain was killed and several team members were injured.  He was en route to the training mission, however, and saw smoke and smelled diesel fuel. VA was able to corroborate the second event, but not the first, through DPRIS. 

The Veteran testified that he requested a transfer from Germany to Fort Sill to complete his last year.  Once he arrived at Fort Sill, however, the environment was so stressful that he applied to college so he could leave the military early.  His military personnel records confirm he was transferred to Fort Sill in February 1995, accepted into college in April 1995, and underwent pre-separation counseling a few days after the incident in which the captain was killed.  He further testified that he is triggered by the smell of diesel, due to the stressors and the proximity of an Air Force base to his home.  He consistently makes references to this trigger throughout the record. 

In May 2011, the Veteran was referred for a mental health evaluation after reporting symptoms of depression that had been present "for a very long time."  He reported being the first to arrive after a fellow soldier was crushed between two vehicles on base and experiencing intrusive thoughts about the death of a captain he knew. He also described being triggered easily by the smell of gasoline that permeates his neighborhood.  After examination, the Veteran was diagnosed with PTSD and depression by a VA psychologist.  

He underwent a VA initial PTSD examination in May 2013 and, regarding his stressor, only reported that several members of his unit were killed in a training exercise.  The examiner stated that this stressor did not meet the criteria for PTSD because he was not a witness or direct participant in the event and it occurred outside the context of combat.  The examiner concluded that he did not meet the criteria for PTSD because he was not physically injured in, or a witness to, the claimed stressor and does not persistently re-experience the traumatic event.  He diagnosed the Veteran with major depressive disorder but did not issue an adequate nexus opinion.  

The Veteran was afforded a second PTSD examination in March 2017 and reported several stressors that he considered traumatic.  First, he reported that he was late to a mission during which his captain died and several team members were injured.  He stated that he was not close friends with the captain but had served under him for three weeks.  He was en route to the training site when he saw smoke and smelled the diesel fuel from a few hundred meters away.  Second, he reported that a few months before, a bomb had dropped off a perimeter and nearly killed him.  Third, he reported he was nearly killed when a helicopter crashed nearby. The examiner indicated that Criterion A was satisfied because the Veteran witnessed the event, but he concluded that he did not have a PTSD diagnosis because he did not satisfy Criterion B, which requires experiencing one or more intrusion symptoms associated with the traumatic event.  Instead, he diagnosed him with an anxiety disorder, unspecified, and opined that the anxiety disorder is less likely than not related to any in-service event based on perceived inconsistencies from the examination.  

In December 2017, the Veteran underwent a comprehensive private mental health evaluation and reported the same three stressors described in the March 2017 examination report.  The examiner concluded that he satisfied all of the criteria for a PTSD diagnosis, including Criterion A, because he witnessed death and injury and Criterion B because he has distressing memories of the events, triggered by diesel fuel or loud noises, and nightmares.  The examiner also noted that the Veteran became teary when describing his experiences.  Psychological test results also supported diagnosis of PTSD.  He thus diagnosed him with PTSD and major depression.  

After consideration of the conflicting medical and lay evidence, the Board finds that the evidence is in relative equipoise and, resolving reasonable doubt in favor of the Veteran, finds that he is entitled to service connection for PTSD.  In making this decision, the Board relied on the VA mental health treatment records, December 2017 private examination, and the Veteran's lay statements made during the hearing and examinations.  While the May 2013 and March 2017 VA examiners determined that the Veteran's symptoms did not satisfy the PTSD diagnostic criteria, the May 2011 and December 2017 evaluators concluded otherwise, and the Board does not find that either set of assessments is more probative than the other.  The Board thus finds that service connection is warranted for PTSD. 

As this constitutes a full grant of the issues on appeal, a discussion of VA's duties to notify and assist is unnecessary. 


ORDER

The claim to reopen the claim for service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for PTSD is granted. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


